824 F.2d 976
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Fred J. HAMILTON, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3072.
United States Court of Appeals, Federal Circuit.
April 13, 1987.

Before RICH, DAVIS and SMITH, Circuit Judges.
PER CURIAM.


1
The Merit Systems Protection Board, in SL07528610356, sustained the removal of Fred J. Hamilton from his position as a mail handler because he was AWOL on five separate occasions, absent excessively, and failed to abide by the terms of a prior last chance settlement agreement in which he agreed to maintain his work schedule.  We affirm.    Petitioner's allegations related to his lengthy disciplinary record are in part either irrelevant to the instant removal and the specific charges that support it or are raised for the first time on appeal and are not reviewable.   See Lizut v. Department of the Army, 717 F.2d 1391 (Fed.Cir.1983).


2
The record is clear that petitioner failed to explain his unauthorized leave, abused his approved leave, generally was an unreliable employee, and that his removal will promote the efficiency of the Postal Service, as found by the board.  The board's decision was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence or otherwise not in accordance with law.  See 5 USC 7703(c).